Exhibit 10.1
CONSULTING AGREEMENT

 
    THIS CONSULTING AGREEMENT for consulting services ("Agreement") is made and
entered into as of August 17, 2016, by and between Resources Connection llc,
d/b/a Resources Global Professionals (the “Company”), a limited liability
company, and Nathan Franke (the "Consultant”).
 
    IT IS AGREED:
 
 
1. Independent Contractor Relationship.  In accordance with the mutual
intentions of the Company and the Consultant, this Agreement establishes between
them an independent contractor relationship going forward, and all of the terms
and conditions of this Agreement shall be interpreted in light of that
relationship.  There is no intention to create an employer-employee relationship
between the Company and Consultant.  Consultant agrees that he will no longer be
an employee of the Company and he will not seek employee benefits from the
Company after August 26, 2017.  In this consulting capacity, Consultant will
continue to vest in the outstanding stock option awards that were granted during
the term of this employment with the Company.  Such vesting will terminate with
the termination of this Agreement.  Thereafter, Consultant shall have the rights
set forth in the 2014 Performance Incentive Plan.


2. Term.  This Agreement shall commence on August 29, 2016, and shall continue
to do so until the close of business on August 29, 2018; provided, however, that
the Consultant shall not be obligated to perform should Consultant become
physically or mentally disabled from doing so.  Notwithstanding the foregoing,
the Agreement may be terminated at any time by the Company pursuant to
paragraphs 13 and 15 of this Agreement.


3. Amount of Service.  It is understood by the parties that the Company does not
have the exclusive right to the Consultant’s services.  It is understood and
agreed, however, that the Company may (although it has no obligation) call upon
Consultant up to forty (40) hours per month, for services to be rendered at
mutually agreeable times and places and so as not to interfere unreasonably with
other consulting or employment of the Consultant.  The Consultant warrants and
represents that there is no conflict of interest in the Consultant’s other
contracts for services or other employment, if any, with the services to be
provided pursuant to this Agreement (which includes but is in no way limited to
use of another's confidential and proprietary information) and that the
Consultant will ensure that no such conflicts arise during the term of this
Agreement.


4. Type of Service.  The Company will purchase from the Consultant, and the
Consultant will sell to the Company, the following personal services: to perform
special projects for the Company as requested.  The Company’s Chairman of the
Board or its Chief Executive Officer are the only people authorized to request
the Consultant’s services.
 
 
Page 1 of  6
 
 

--------------------------------------------------------------------------------

 
 
 
5. Payment.  During the term of this Agreement, the Company shall pay to the
Consultant for his services $300.00 per hour for each hour of work the
Consultant performs services pursuant to this Agreement.  The payment herein
provided shall constitute full payment for the Consultant’s services to the
Company during the term of this Agreement, and the Consultant shall not receive
any additional benefits or compensation for consulting services, except that the
Company will reimburse the Consultant for reasonable and customary expenses
incurred with the Company's prior written authorization.  All such costs and
expenses shall be itemized by statement and each statement shall be accompanied
by substantiating bills or vouchers.  The Consultant shall invoice the Company
monthly for the performance of such services and the Company shall pay all
non-disputed amounts of such invoices within 15 days of receipt.  Consultant
agrees to make all tax payments for which he is obligated under the
jurisdiction’s tax laws, and will indemnify Company for any claims related to
Consultant’s non-payment of such taxes.


6. Consultant Responsible for its Agents and Employees.  The Consultant shall
select and shall have full and complete control of and responsibility for all
agents, employees and subcontractors, if any, employed or used by the Consultant
and for the conduct of the Consultant’s independent business and none of said
agents, employees or subcontractors shall be, or shall be deemed to be, the
agent, employee or subcontractor of the Company for any purpose whatsoever, and
the Company shall have no duty, liability or responsibility, of any kind, to or
for the acts or omissions of Consultant or such agents, employees or
subcontractors, or any of them.  Consultant agrees to defend, indemnify and hold
the Company harmless from and with respect to any and all claims of any kind
based on any intentional misconduct or gross negligence of the Consultant or
Consultant’s agents, employees or subcontractors.


7.  Responsible for Taxes and Indemnification.  Without limiting any of the
foregoing, the Consultant agrees to accept exclusive liability for the payment
of tax or contributions for unemployment insurance or old age pensions or
annuities or social security payments which are measured by the wages, salaries
or other remuneration paid to the Consultant or the employees of the Consultant,
if any, and to reimburse and indemnify the Company for such taxes or
contributions or penalties which the Company may be compelled to pay.  The
Consultant also agrees to comply with all valid administrative regulations
respecting the assumption of liability for such taxes and contributions.  The
Consultant also understands and agrees it and any of its personnel will not be
entitled to participate in the Company's benefits or health and welfare plans or
401(k) investment plans, or any other group benefit of the Company.


8. Means and Methods.  The Consultant agrees to furnish personal services as
provided herein as an independent contractor using the his own means and
methods.
 

 
 
Page 2 of 6
 
 

--------------------------------------------------------------------------------

 
 
 
9. Assignment of Work Product.
 
a.  The Consultant hereby assigns to the Company, the entire right, title and
interest for the entire world in and to all work performed, writing(s),
formula(s), design(s), model(s), drawing(s), photograph(s), design invention(s)
and other invention(s) made, conceived or reduced to practice or authorized by
the Company, either solely or jointly with others, for services performed
pursuant to this Agreement or with use of information, materials or facilities
of the Company received or used by the Consultant during the period in which the
Consultant is retained by the Company or its successor in business, under this
Agreement.  The Consultant shall promptly disclose to the Company all work(s),
writing(s), formula(s), design(s), other inventions(s) made, conceived, or
reduced to practice or authored by the Consultant in the course of, and related
to the performance of this Agreement.
 
b.  The Consultant shall sign, execute and acknowledge or cause to be signed,
executed and acknowledged without cost, but at the expense of the Company, any
and all documents and to perform such acts as may be necessary, useful or
convenient for the purpose of securing for the Company or its nominees, patent,
trademark, or copyright protection throughout the world upon all such
writing(s), formulas(s), design(s), model(s), drawing(s), photograph(s), design
invention(s) and other invention(s), title to which the Company may acquire in
accordance with the provisions of this clause.

10. Consultant Work Product Owned by the Company.  All information developed
under this Agreement, of whatever type relating to the work performed under this
Agreement, shall be the exclusive property of the Company.  All machines,
instruments and products purchased, manufactured or assembled by the Consultant
pursuant to this Agreement and paid for by the Company shall be the exclusive
property of the Company.  Upon termination of this Agreement, the Consultant
shall dispose of such items as directed by the Company.
 
11. Confidentiality.  The Consultant agrees that all data and information about
the Company's business, plans, finances, plants, equipment, processes and
methods of operation disclosed to, acquired by or developed by the Consultant
during performance of the work hereunder is and shall remain the exclusive
property of the Company.  Except for such information and data as can be proven
by the Consultant to be in or to have entered the public domain through no fault
of the Consultant, or to have been in the Consultant’s possession prior to
disclosure to the Consultant by the Company and/or the performance of
Consultant’s services hereunder, Consultant shall during the term of the
Agreement, and thereafter in perpetuity, maintain as confidential and not
disclose to third parties or otherwise use, and will enjoin the Consultant’s
employees, agents or subcontractors (as applicable) to abide by such
restrictions, unless otherwise authorized, in writing, signed by Company (or its
successor).   The Consultant agrees that such data and information shall be used
by the Consultant solely for the purpose of performing services for the Company,
and not for the benefit of any other person or entity whatsoever.
 
12. Non-Competition.  Consultant shall not, whether for his own account or for
the account of any other individual, partnership, firm, corporation or other
business organization, (i) divert, or attempt to divert, directly or indirectly,
or otherwise interfere in a material fashion with any customers, clients or
contractors of the Company, or otherwise interfere with the business
relationship of the Company and any person or entity, or (ii) solicit, employ or
otherwise engage as an employee, independent contractor or otherwise, any person
who is or was within the past year an employee of the Company, or in any manner
induce or attempt to induce any employee of the Company to terminate his or her
employment with the Company for a period of one (1) year from the end date of
this contract.
 
 
Page 3 of 6
 
 

--------------------------------------------------------------------------------

 
 
13. Termination by Death.  This Agreement shall automatically terminate upon the
Consultant’s death.  In such event, the Company shall be obligated to pay the
Consultant’s estate or beneficiaries only the accrued but unpaid fees and
expenses due as of the date of death.
 
14. No Assignments by Consultant.     The Consultant shall not assign or
transfer any rights under this Agreement without the Company's prior written
consent, and any attempt of assignment or transfer without such consent shall be
void.  The Company may, however, assign the Agreement.
 
15. Termination by Notice.  This Agreement is terminable by the Company or the
Consultant upon two (2) weeks’ notice for any violation by the Company or the
Consultant of any provision of this Agreement, including specifically, but in no
way limited to, paragraphs 3, 9, 10 and 11 of this Agreement.  If the Company
exercises its right to terminate the Agreement, any obligation it may otherwise
have under this Agreement shall cease immediately.  The Company shall only be
obligated to pay those fees already paid to the Consultant at the time of
termination or those already performed.    The Consultant’s obligation pursuant
to paragraphs 6, 7, 9, 10 and 11 of this Agreement shall continue in perpetuity.
 
16. Governing Law.  This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.
 
17. Severability.  If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and, to this end, the provisions of this Agreement
are declared to be severable.
 
18. Waiver of Breach.  No waiver of any breach of any term or provision of the
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement.  No waiver shall be binding unless in writing and signed by the
party waiving the breach.
 
 
Page 4 of 6
 
 

--------------------------------------------------------------------------------

 
 
19. Notice.  Any notice required to be given pursuant to this Agreement shall be
deemed to have been sufficiently given either when delivered personally or when
delivered by first-class mail addressed to either party.  Notices to the Company
shall be effective only when addressed to:
 
     Resources Global Professionals
     Attn: Kate Duchene
     17101 Armstrong Avenue
     Irvine, California 92614
(or another designated by proper notice under this Agreement).


Notice to the Consultant shall be effective only when addressed to:
     Nathan Franke
     At the Address on File with the Company


 
20. Written Reports.  The Consultant, when directed by the Company, shall
provide written reports to the Company with respect to the services rendered
hereunder.
 
21. Compliance with the Law.  The Consultant shall comply with any and all
applicable laws and regulations including but not limited to health, safety and
security rules and regulations which are in effect or which may become
applicable.
 
22. Mutual Drafters.  Each party has cooperated in the drafting and preparation
of this Agreement.  Hence, this Agreement shall not be construed against any
party on the basis that the party was the drafter.
 
23. Advice of Counsel.  In entering this Agreement, the parties represent that
they have relied upon the advice of their attorneys, who are attorneys of their
own choice, and that the terms of this Agreement have been completely read and
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.
 
24. Arbitration of Disputes.  Any controversy or claim arising out of, connected
with, or relating to this Agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, shall be submitted to final and binding arbitration in
accordance with rules set forth by the American Arbitration Association. The
arbitrator shall be selected by mutual agreement of the parties; if none, then
by striking from a panel of arbitrators from the American Arbitration
Associates.  In the event either party institutes arbitration under this
Agreement, the party prevailing in any such arbitration shall be entitled, in
addition to all other relief, to reasonable attorney's fees relating to such
arbitration.  The nonprevailing party shall be responsible for all costs of the
arbitration, including but not limited to, the arbitration fees, court reporter
fees, etc.
 
 
Page 5 of 6
 
 

--------------------------------------------------------------------------------

 
 
25. Entire Agreement.  This instrument constitutes and contains the entire
Agreement and final understanding between the parties covering the services
provided by the Consultant.   It is intended by the parties as a complete and
exclusive statement of the terms of their agreement.  It supersedes all prior
negotiations and agreements, proposed or otherwise, whether written or oral,
between the parties concerning consulting services provided by the Consultant. 
Any representation, promise or agreement not specifically included in this
Agreement shall not be binding upon or enforceable against either party.  This
is fully integrated document.  This Agreement may be modified only with a
written instrument duly executed by each of the parties.  No person has any
authority to make any representation or promise on behalf of any of the parties
not set forth herein and this Agreement has not been executed in reliance upon
any representations or promises except those contained herein.
 
26. Headings not Controlling.  Headings are used only for ease of reference and
are not controlling.
 


 
DATED: _August 17, 2016.
 
 
 
 
 
 
/s/ Kate Duchene
 
 
 
Resources Global Professionals
 
 
 
 
 
By: Kate Duchene
 
 
Chief Legal Officer
 
 
 
 
 
 
 
 
 
 
DATED: August 17, 2016.
 
 
 
 
 
 
/s/ Nathan Franke
      Nathan Franke               

 
 


 

Page 6 of 6